          Case 1:20-cv-00429-JHR-LF Document 1 Filed 05/05/20 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

THE BAR PLAN MUTUAL INSURANCE                        )
COMPANY,                                             )
                                                     )
               Plaintiff,                            )   Case No:         1:20-cv-00429
                                                     )
v.                                                   )
                                                     )
SOMMER KARNES & ASSOCIATES, LLP, and                 )
SPOVERLOOK, LLC,                                     )
                                                     )
              Defendants.                            )

                     COMPLAINT FOR DECLARATORY JUDGMENT

         COMES NOW, The Bar Plan Mutual Insurance Company, by and through its

undersigned counsel, and asks this Court for a declaratory judgment in its favor and against

Sommer Karnes & Associates, LLP and SPOverlook, LLC, for the reasons that are set forth

below:

                                  NATURE OF THE CASE

         1.    The Bar Plan Mutual Insurance Company (“The Bar Plan”) seeks a judicial

determination of its rights and duties, if any, under a lawyer’s professional liability insurance

policy that it issued to Sommer Karnes & Associates, LLP (“SKA”) with the Policy Number

0015398-2018, which has effective dates of October 20, 2018 through October 20, 2019

(“Policy”). See Exhibit 1 attached hereto, Policy.

         2.    Specifically, The Bar Plan seeks a determination that it owes no duty to defend

and/or indemnify SKA in the case styled SPOverlook, LLC v. Sommer Karnes & Associates, LLP

and Sonida LLC, which was assigned case number D-1329-CV-2019-00423 CF New Mexico

(“Liability Lawsuit”).
         Case 1:20-cv-00429-JHR-LF Document 1 Filed 05/05/20 Page 2 of 7



                                           PARTIES

        3.     The Bar Plan is a Missouri insurance company in good standing with its principal

place of business located in St. Louis County, Missouri.

        4.     SKA is a New Mexico Limited Liability Partnership whose partners Karl H.

Sommer and Joseph Karnes, are citizens of Santa Fe, state of New Mexico.

        5.     SPOverlook, LLC (“SPO”) is a Nevada Limited Liability Company.                Upon

information and belief, SPO’s members, who are all citizens of the state of New Mexico, are:

Elizabeth Crocker, Eric Rasmussen, Jeanne Bassett, Joan Crocker, Nicholas Crocker, Robert

Gately, Stephanie Gately, Trust for Christian Andersen, Trust for Diana Warren, Trust for

Marcia Andersen, and Trust for Robert M. Warren.

                                JURISDICTION AND VENUE

        6.     There is complete diversity of citizenship between Plaintiff and all the

Defendants.

        7.     The amount in controversy exceeds $75,000, exclusive of interest and costs.

        8.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332.

        9.     This is a declaratory judgment action brought pursuant to 28 U.S.C. § 2201 and

Rule 57, FRCP.

        10.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                            POLICY

        11.    SKA is the policyholder of the Policy.

        12.    The Policy is a “claims made” policy which provides as follows:

               I.     DEFINITIONS Whenever used in this Policy:

                                              ****

                                                2
Case 1:20-cv-00429-JHR-LF Document 1 Filed 05/05/20 Page 3 of 7



            D.   “CLAIM” means: Receipt by an Insured of a demand for money
                 or services (including the service of suit or the institution of
                 arbitration proceedings) against the Insured from one other than
                 that Insured.

                                ****
     II.    COVERAGE

            A.   PROFESSIONAL LIABILITY AND CLAIMS-MADE AND
                 REPORTED CLAUSE:

                 The Company will pay on behalf of an Insured all sums, subject to
                 the Limit(s) of Liability, Exclusions and terms and conditions
                 contained in this Policy, which an Insured shall become legally
                 obligated to pay as Damages as a result of CLAIMS (INCLUDING
                 CLAIMS FOR PERSONAL INJURY) FIRST MADE AGAINST
                 AN INSURED DURING THE POLICY PERIOD OR ANY
                 APPLICABLE         EXTENDED        REPORTING         COVERAGE
                 PERIOD AND REPORTED TO THE COMPANY DURING THE
                 POLICY PERIOD, THE AUTOMATIC EXTENDED CLAIM
                 REPORTING PERIOD, OR ANY APPLICABLE EXTENDED
                 REPORTING COVERAGE PERIOD by reason of any act or
                 omission by an Insured acting in a professional capacity providing
                 Legal Services.
                 PROVIDED ALWAYS THAT such act or omission happens:

                 1.     During the Policy Period; or
                 2.     Prior to the Policy Period, provided that prior to the
                        effective date of this Policy:
                        a.      Such Insured did not give notice to the Company or
                                any prior insurer of any such act or omission; and
                        b.      Such Insured had no basis to believe that such
                                Insured had committed such an act or omission.

                 NOTE: It is a condition precedent to coverage under this Policy
                 that all Claims be reported in compliance with Section VII.
                 CLAIMS, Paragraph A.
                                ****

     III.   EXCLUSIONS

            THIS POLICY DOES NOT PROVIDE COVERAGE FOR
            ANY CLAIM BASED UPON OR ARISING OUT OF:

                                       ****


                                  3
        Case 1:20-cv-00429-JHR-LF Document 1 Filed 05/05/20 Page 4 of 7



                      L.     A Claim against an Insured who before the Policy effective date
                             knew, or should reasonably have known, of any circumstance, act or
                             omission that might reasonably be expected to be the basis of that
                             Claim.

                                              ****

              IX.     OTHER CONDITIONS

                      A.     APPLICATION:
                             By acceptance of this Policy, all Insureds agree that the
                             representations made in the Declaration Letter and Application
                             (including all supplements) attached hereto and hereby made part
                             of this Policy are true and complete to the best of the knowledge
                             of all Insureds. This Policy is issued in reliance upon the truth of
                             such representations and all Insureds warrant that no facts have
                             been suppressed or misstated. This Policy embodies all
                             agreements existing between the Insureds and the Company and
                             any agents of the Company relating to this Policy.

                                                     ****

       13.    SKA’s application for the particular Policy at issue, Question 22 (b) asked: “After

the inquiry of each lawyer named in the firm,….Does the firm or any attorney in the firm have

knowledge of any incident, circumstance, act or omission, that may give rise to a claim?”

       14.    SKA, responded to Question 22 (b) by marking “No.”

       15.    Likewise, SKA had never previously disclosed to The Bar Plan any potential

claim against it by SPO.



                            CLAIM AGAINST THE INSUREDS

       16.    The complaint in the Liability Lawsuit alleges that SKA represented Sonida, LLC

in the Sandoval County District Court case styled Sonida, LLC v. SPOverlook, LLC, which was

assigned case number D-1329 CV20092519 (“Lien Case”).




                                               4
        Case 1:20-cv-00429-JHR-LF Document 1 Filed 05/05/20 Page 5 of 7



       17.       In the Liability Lawsuit, SPO alleges that:

                 a.     In the Lien Case, SKA obtained a judgment for its client, Sonida, against
                        SPO that included an attorney fee award of $136,375.75.

                 b.     SPO placed money in sufficient amount to satisfy the attorney fee award
                        entered in the Lien Case in the court registry.

                 c.     The court in the Lien Case allegedly released the funds held in the court
                        registry to SKA and Sonida on December 17, 2012.

                 d.     SPO gave SKA and Sonida notice to preserve the funds released from the
                        court registry during the pendency of its appeal of the judgment entered in
                        the Lien Case.

                 e.     The court of appeals in the Lien Case reversed the attorney fee award
                        against SPO on December 8, 2015.

                 f.     SPO demanded that SKA and Sonida refund the reversed fee award
                        amount, but they have refused.

       18.       Based on the foregoing, SPO brings claims for unjust enrichment and conversion

against Sonida and SKA in the Liability Lawsuit and SPO seeks to recoup from Sonida and SKA

the reversed $136,375.75 fee award, pre- and post-judgment interest, its attorney’s fees, and

punitive damages.

                 PRE-POLICY PERIOD THREAT OF SUIT BY SPO AGAINST SKA

       19.       On December 18, 2012, the following email exchanges occurred in the sequence

set out below:

                 a.       Counsel for SPO emailed Karl Sommer, a partner at SKA, advising him:
                       i.       to hold the funds distributed from the court registry to satisfy the
                                judgment in favor of SKA’s client, Sonida, in the Lien Case
                                because SPO planned to appeal that judgment and distribution of
                                the funds would violate an automatic stay imposed by New Mexico
                                law; and

                      ii.       that SPO would seek legal redress from SKA, if SKA did not
                                honor SPO’s request to hold the funds released from the court
                                registry.

                 b.     Karl Sommer responded to Reid that SKA cannot hold the funds because
                        it had already distributed the funds to SKA and Sonida before SKA
                                                  5
           Case 1:20-cv-00429-JHR-LF Document 1 Filed 05/05/20 Page 6 of 7



                       received notice that SPO planned to appeal the judgment, and those
                       distributed funds had already been used.

                c.     Reid replied to Sommer stating that SKA was in violation of the stay.

       20.      The following day, December 19, 2012, Sommer sent Reid a letter on behalf of

SPO stating that he did not appreciate Reid’s threat to sue SKA and Sommer.

                                            COUNT I
                                     (Declaratory Judgment)

       21.      The Bar Plan re-alleges and incorporates by reference the allegations set forth in

Paragraphs 1-20 above as if fully set out herein.

       22.      Reasonable lawyers with knowledge of the above facts that SKA (by and through

its agents) possessed prior to the Policy’s effective date would have known at that point that SPO

might at some point make a claim against SKA for having distributed the funds released from the

court registry in the Lien case.

       23.      Therefore, there is no coverage under the Policy’s insuring clause and/or

Exclusion L, both of which preclude The Bar Plan from having a duty to defend and/or

indemnify SKA as to the Liability Lawsuit.

       WHEREFORE, The Bar Plan Mutual Insurance Company prays for declaratory relief as

follows:

       1.       That it owes no duty to defend and/or indemnify SKA as to the Liability Lawsuit

                under the Policy’s insuring clause and/or Exclusion L;

       2.       That The Bar Plan be awarded its attorneys’ fees and costs of suit incurred herein;

                and

       3.       That the Court award such other and further relief it deems just and proper under

                the circumstances.




                                                    6
        Case 1:20-cv-00429-JHR-LF Document 1 Filed 05/05/20 Page 7 of 7



Dated: May 5, 2020               Respectfully submitted,

                                 RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.

                                 By          /s/ Charles J. Vigil
                                     Charles J. Vigil
                                 P. O. Box 1888
                                 Albuquerque, NM 87103
                                 Telephone: (505) 765-5900
                                 FAX: (505) 768-7395

                                 ATTORNEYS FOR PLAINTIFF THE BAR PLAN MUTUAL
                                 INSURANCE COMPANY,




                                        7
